
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37



SEVERANCE AGREEMENT AND RELEASE OF CLAIMS


        Larry D. Hartwig (hereinafter "Employee") on the one hand, Feather River
State Bank and California Independent Bancorp (collectively hereinafter,
"Employer"), on the other hand, hereby enter into this Severance Agreement and
Release of Claims (hereinafter, "Agreement") under the following terms and
conditions:

        1.    Background and Purpose.

        1.1  Employee was employed by Employer as President and Chief Executive
Officer.

        1.2  Employee, for his part, and Employer, for its part, desire to
mutually sever the employment relationship between them on the terms and
conditions set forth below.

        2.    Effective Date and Severance Date.    This Agreement shall become
effective on May 8, 2002 ("Effective Date"). Employee's last day of service to
Employer ("Severance Date") shall be May 10, 2002.

        3.    Consideration.    In consideration of the releases and agreements
set forth herein Employer agrees to provide Employee with the following
severance benefits:

        3.1  Employee shall receive any unpaid portion of his earned wages,
vacation pay, car allowance, and Peach Tree country club membership dues as
though he worked through July 19, 2002. Employer shall match, pursuant to the
plan's limitations, any contributions made by the Employee through the Effective
Date of this Agreement in 2002 to Employer's 401(k) plan. Employee shall also
receive reimbursement for all reasonable documented unreimbursed business
expenses incurred in the performance of his duties through the Severance Date
Such payment shall be made to Employee on the Severance Date.

        3.2  (a) Not later than May 15, 2002, Employee shall pay to Employer
$234,992 (the "Salary Continuation Buyout Amount"). Thereafter, commencing
July 1, 2005, Employer shall pay to Employee each month for a period of
180 months an amount equal to $6,250.00 (collectively, the "Salary Continuation
Payout"). In the event that Employee dies prior to the expiration of the
180 month period, such payments shall be made to Employee's surviving spouse or,
if none, to the duly qualified personal representative, executor or
administrator of Employee's estate.

                (b) Notwithstanding the provisions of Section 3.2(a), in the
event that Employer hereafter reasonably determines that the payment
arrangements would result in unanticipated adverse bank regulatory or tax
consequences, or not be net cost neutral to Employer, Employer may give written
notice to Employee, not later than June 10, 2002, of it's election to terminate
the Salary Continuation Payout. In such event, Employer shall promptly reimburse
Employee for the Salary Continuation Buyout Amount (plus interest thereon to the
date of payment at 4.0% per annum). In addition to such reimbursement, Employer
shall pay Employee $257,279, representing an amount equal to Employer's accrued
salary continuation liability through July 19, 2002 under the Executive Salary
Continuation Agreement, dated October 27, 1999, between Employer and Employee.

        3.3  Employer for a two-year period from the Severance Date of this
Agreement shall provide to Employee all current life insurance, medical, dental,
vision and hospitalization insurance and long-term disability. After two years
from the effective date of this Agreement, Employee shall be entitled to elect
to receive COBRA benefits as provided by law. In the event that Employee should
become employed by a new employer that offers any material insurance benefits,
Employer's obligations under this paragraph shall immediately cease.

1

--------------------------------------------------------------------------------




        3.4  As of the effective date of this Agreement, paragraph 5(e)(3) of
Employee's California Independent Bancorp Nonqualified Stock Option Agreement
dated September 19, 2000, shall be amended to provide for the vesting of an
additional 1,000 options, and that those options along with the 3,150 options
that were already fully vested as of the date of this Agreement shall expire on
July 31, 2003. Employee further hereby acknowledges that he is not entitled to
the vesting of any additional options.

        3.5  Employee agrees that he is not entitled to any payments, including
bonuses except for those payments expressly provided for in this Agreement.

        3.6  Employee will immediately provide Employer with a written
resignation from all director and officer positions he currently holds with
California Independent Bancorp, Feather River State Bank and with any
subsidiaries or affiliates of either entity effective on the Severance Date.

Employee understands and acknowledges that he shall be entitled to no benefits
from the Company other than those expressly set forth in this Section 3.

        4.    Relinquishment of Entitlement to Employment Agreement and Salary
Continuation Agreement.    Except as otherwise provided for in this Agreement,
Employee relinquishes any rights, or entitlement to payments or other benefits
he may have pursuant to the terms of his Employment Agreement, dated July 19,
1999 with Employer, and his Executive Salary Continuation Agreement dated
October 27, 1999, with Feather River State Bank.

        5.    Non-Raiding and Non-Solicitation of Customers.    Employee shall
not, acting directly or indirectly, solicit, induce or attempt to induce or
encourage any of the employees or consultants of Employer to leave their
employment. Employee further agrees that he shall not, acting directly or
indirectly, utilize any confidential information, trade secrets, or customer,
borrower or depositor or other information obtained from Employer or while
serving as an employee, to solicit, induce or attempt to induce or encourage any
customer, borrower or depositor of Employer to end, modify or terminate its
relationship with Employer.

        6.    Cooperation.    Employee agrees to reasonably cooperate with
Employer in the future in the event any litigation, arbitration or other legal
or administrative proceeding or investigation is initiated by or against
Employer. Said cooperation includes, but is not limited to, making himself
available to Employer and/or the Employer's attorneys to answer questions
regarding any loans or other activities of the Employer for which Employee has
knowledge, to assist the Employer by making himself available to testify as a
witness at any proceeding or deposition, and to cooperate fully in any
investigation the Employer may need to conduct in either prosecuting or
defending any litigation involving the Employer. Employer agrees to reimburse
Employee for any reasonable travel, lodging, and meal expenses or lost wages
incurred by Employee in assisting Employer.

        7.    Releases of Liability.    

        7.1  In consideration of the promises and covenants contained in this
Agreement, Employer and Employee agree to the following releases.

        7.2  Specific Release of Age Discrimination Claim.

        7.2.a.    Age Discrimination in Employment Act.    Employee represents
that he understands and acknowledges that the Age Discrimination in Employment
Act, provides him the right to bring a claim against Employer if the Employee
believes that he has been discriminated against on the basis of age. Employee
expressly warrants that he will not file any claim or action against Employer,
it officers, directors, shareholders, agents, employees or any entity or
employee associated with or employed by Employer based on any alleged violations
of the Age Discrimination in Employment Act arising prior to the date he
executes this Agreement.

2

--------------------------------------------------------------------------------

Employee hereby waives any right to assert a claim for relief under this Act,
including but not limited to, back pay, attorneys' fees, damages, reinstatement
or injunctive relief.

        7.2.b    Older Workers Benefit Protection Act.    Pursuant to the terms
of the Older Workers' Benefit Protection Act ("OWBPA"), Employee acknowledges
that he is waiving any claims he may have under the Age Discrimination in
Employment Act arising prior to the date he executes this agreement. Employee
acknowledges that he has had twenty-one (21) days in which to consider the terms
of this Agreement. Employee acknowledges that, by the terms of this Agreement,
Employee has been advised in writing that the Employee should consult with an
attorney regarding the terms and conditions of this Agreement. Employee further
acknowledges that, by the terms of this Agreement, he has been advised that
following execution of this Agreement, Employee has seven (7) days in which he
may revoke this Agreement and that this Agreement does not become effective
until the seventh day following execution of the Agreement. The date, seven (7)
days following the execution of the Agreement, shall be the effective date of
this Agreement. Employee further acknowledges that he has consulted with an
attorney and is fully aware of the rights and claims being released by his
execution of this Agreement.

        7.3    Specific Release of Statutory Rights Claims.    Employee
understands and acknowledges that Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Vietnam Era Veterans Readjustments Assistance Act of 1974, the California Family
Rights Act of 1991, the Federal Family and Medical Leave Act of 1993, and the
California Fair Employment and Housing Act, as amended, and applicable
provisions of California's Labor Code (including, but not limited to, the
Worker's Compensation and Insurance provisions contained in section 3200
et. seq.) provide the right to an employee to bring charges, claims or
complaints against an employer if the employee believes he has been
discriminated against on a number of bases, including race, ancestry, color,
religion, sex, marital status, national origin, age, status as a veteran of the
Vietnam era, request or need for family or medical leave, physical or mental
disability, medical condition, or sexual preference. Employee, with full
understanding of the rights afforded him under these federal and state laws,
agrees that he will not file, or cause to be filed against Employer, any
charges, complaints, or actions based on any alleged violation of these federal
and state laws, including California Worker's Compensation laws, or any
successor or replacement federal or state laws. Employee hereby waives any right
to assert a claim for relief available under these federal and state laws
including, but not limited to, back pay, attorneys' fees, damages,
reinstatement, or injunctive relief, which Employee may otherwise recover based
on any alleged violation of these federal and state laws, or any successor or
replacement federal or state laws.

        7.4    General Release.    Excepting the obligations that are expressly
set forth in this Agreement, Employee shall and hereby does release and forever
discharge Employer, and Employer's predecessors, successors, heirs, assigns,
executors, administrators, agents, employees, representatives, attorneys,
affiliates, subsidiaries, and any and all past or present officers, directors
and shareholders of Employer, and all of them, as well as any and all persons
acting or allegedly acting by, under, through or in concert with any of them,
against any and all claims, damages, actions, causes of action, liabilities,
judgments, liens, contracts, agreements, rights, debts, suits, obligations,
promises, acts, costs and expenses (including, but not limited to, attorneys'
fees), damages and charges of whatsoever nature, whether known or unknown,
suspected or unsuspected, foreseen or unforeseen, fixed or contingent, or ever
filed or prosecuted (hereinafter, collectively referred to as "Claims") which
Employee may now have, or claims to have, or any time heretofore had, or claimed
to have had, against Employer, or any other claim, as a result of things
undertaken, said, stated, done or admitted to be done up to and including the
date of this Agreement.

3

--------------------------------------------------------------------------------

        7.5    Waiver of Unknown and Unanticipated Claims.    It is understood
and agreed that the releases as referred to herein are full and final releases
by Employee of Employer, and that such full and final releases include, without
limitation, all unknown and unanticipated claims, injuries, debts, or damages,
as well as those now known or disclosed. With respect to any claims by Employee
against Employer, Employee expressly waives the provisions of California Civil
Code section 1542 which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

In that connection, Employee realizes and acknowledges that one or more of the
Claims may include losses sustained by Employee on account of Employer, that are
presently unknown or unsuspected, and that such losses as were sustained may
give rise to additional losses and expenses in the future which are not now
anticipated. Nevertheless, Employee acknowledges that this release has been
negotiated and agreed upon and that in consideration for the rights and benefits
under this Agreement, Employee intends and hereby does release, acquit and
forever discharge Employer, and Employer's predecessors, successors, heirs,
assigns, executors, administrators, agents, employees, representatives,
attorneys, affiliates, subsidiaries, and any and all past or present officers,
directors and shareholders of Employer, and all of them, as well as any and all
persons acting or allegedly acting by, under, through or in concert with any of
them as set forth above, from any and all Claims, including those that are
unknown, unsuspected or unforeseen or that are presently unknown and
unanticipated.

        7.6  Excepting the obligations set forth in this Agreement and for
claims of intentional wrongdoing or gross negligence in the performance of
Employee's duties, Employer, and its predecessors, successors, heirs, assigns,
executors, administrators, agents, employees, representatives, attorneys,
affiliates, subsidiaries, and any and all past or present officers and directors
for their part, shall and hereby do release and forever discharge Employee and
Employee's predecessors, successors, heirs, assigns, executors, administrators,
agents, employees, representatives, attorneys, and all of them, as well as any
and all persons acting or allegedly acting by, under, through, or in concert
with any of them, against any and all other claims, damages, actions, causes of
action, liabilities, judgments, liens, contracts, agreements, rights, debts,
suits, obligations, promises, acts, costs and expenses (including, but not
limited to, attorneys' fees), damages and charges of whatsoever nature, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, fixed or
contingent, or ever filed or prosecuted which Employee may now have, or claims
to have, or any time heretofore had, or claimed to have had, against Employer,
or any other claims, as a result of things undertaken, said, stated, done or
admitted to be done up to and including the date of this Agreement

        8.    Confidentiality of Employer's Proprietary Information.    Employee
acknowledges that by reason of his position with Employer, he has been given
access to confidential, proprietary information, trade secrets or materials
respecting Employer's business affairs. Such confidential information includes,
but is not limited to, Employer's business strategies, financial results,
contractual agreements between Employer and other individuals or entities,
strategies and ideas, compilation of information and records which are owned by
Employer and are regularly used in operation of Employer's business, customer
lists, borrower or depositor lists, loan information, policy manuals, board of
directors or committee meeting minutes and attachments, procedures, written
descriptions, processes, research projects, protocols or other tangible items
and documentation, including computer programs or computer software, reports and
marketing information. Employee represents that he has held all such information
confidential and will continue to do so. Employee represents and agrees that he
shall not disclosed any such confidential information to any others, or take or
use for Employee's own purposes, or the purposes of any others. Employee further
represents that all notebook or personal computers provided

4

--------------------------------------------------------------------------------

by Employer, files, records, documents, lists policy manuals, board of directors
or committee meeting minutes and attachments, equipment, inventions, computer
programs, research projects, protocols, processes and similar items relating to
the business of Employer, whether prepared by Employee or otherwise coming into
Employee's possession, shall remain the exclusive property of Employer and shall
not be removed from the premises of Employer. Employee further represents that
he does not have in his possession any of the confidential information described
in this paragraph and has returned all such confidential information to
Employer. Employee agrees that these restrictions shall also apply to
(i) confidential information belonging to third parties in the Employer's
possession and (ii) confidential information conceived, originated, discovered
or developed by Employee during the term of his employment.

        9.    Resolution of Disputes.    Any disputes regarding the rights or
obligations of the parties under this Agreement shall be conclusively determined
by binding arbitration. The arbitration shall be conducted as follows:

        9.1    Binding Arbitration.    Any dispute between the parties shall be
submitted to, and conclusively determined by, binding arbitration in accordance
with this paragraph. The provisions of this paragraph shall not preclude any
party from seeking injunctive or other provisional or equitable relief in order
to preserve the status quo of the parties pending resolution of the dispute, and
the filing of an action seeking injunctive or other provisional relief shall not
be construed as a waiver of that party's arbitration rights. The arbitration of
any dispute between the parties to this Agreement shall be governed by the
provisions of the California Arbitration Act (California Code of Civil Procedure
sections 1280 et seq., including the provisions contained in section 1283.05).

        9.2    Initiation of Arbitration.    In the case of any dispute between
the parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration. Notwithstanding any other provision of
law, in order to be enforceable a demand for arbitration must be served within
sixty (60) days of the date on which a party discovers, or reasonably should
have discovered, facts giving rise to a dispute as defined above.

        9.3    Selection of Arbitrators.    Within thirty (30) days of service
of a demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select a single arbitrator. If they fail to do so
within that time period, each party shall have an additional period of fifteen
(15) days in which to appoint an arbitrator and those arbitrators within fifteen
(15) days shall select an additional arbitrator. If any party fails to appoint
an arbitrator or if the arbitrators initially selected by the parties fail to
appoint an additional arbitrator within the time specified herein, any party may
apply to have an arbitrator appointed for the party who has failed to appoint,
or to have the additional arbitrator appointed, by the presiding judge for the
Superior Court, Sutter County, California. If the presiding judge, acting in his
or her personal capacity, is unable or unwilling to appoint the additional
arbitrator, the arbitrator shall be selected in accordance with California Code
of Civil Procedure section 1281.6.

        9.4    Location of Arbitration.    Any arbitration hearing shall be
conducted in Sutter County, California.

        9.5    Applicable Law.    The law applicable to the arbitration of any
dispute shall be the law of the State of California, excluding its conflicts of
law rules.

        9.6    Arbitration Procedures.    Except as otherwise provided in this
paragraph, the arbitration shall be governed by the California Arbitration Act
(Code Civ. Proc. §§ 1280 et seq.). In addition, either party may choose, at that
party's discretion, to request that the arbitrators resolve any dispositive
motions prior to the taking of evidence on the merits of the dispute. By way of
example, such dispositive motions would include, but not be limited to, those
which would entitle a

5

--------------------------------------------------------------------------------




party to summary judgment or summary adjudication of issues pursuant to Code of
Civil Procedure section 437c or resolution of a special defense as provided for
at Code of Civil Procedure section 597. In the event a party to the arbitration
requests that the arbitrators resolve a dispositive motion, the arbitrators
shall receive and consider any written or oral arguments regarding the
dispositive motion, and shall receive and consider any evidence specifically
relating thereto, and shall render a decision thereon, before hearing any
evidence on the merits of the dispute. The arbitration shall proceed with due
dispatch after the appointment of the final arbitrator. Such decision shall be
in such written form that a judgment may be entered on it in any court of
competent jurisdiction in the State of California.

        9.7    Limitation on Scope of Arbitrators' Award or
Decision.    Employer and Employee agree that if the arbitrators find any
disputed claim to be meritorious, the arbitrators shall have the authority to
order legal and/or equitable relief appropriate to the claim.

        9.8    Costs of Arbitration; Attorneys' Fees.    Employer shall bear the
costs of the arbitration and each party shall bear their own attorneys' fees.
However, at the conclusion of the arbitration, Employer and Employee agree that
the arbitrators shall award to the prevailing party's attorneys' fees and such
costs as are routinely recoverable in a judicial proceeding included by that
party as a result of participating in the arbitration process.

        9.9    Acknowledgment of Consent to Arbitration.    NOTICE: BY EXECUTING
THIS AGREEMENT YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
EXECUTING THIS AGREEMENT, YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO APPEAL
UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE "RESOLUTION OF DISPUTES"
PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR EXECUTION OF THIS AGREEMENT INDICATING
YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

        BY EXECUTING THIS AGREEMENT, YOU ARE INDICATING THAT YOU HAVE READ AND
UNDERSTOOD THE FOREGOING AND UNDERSTAND THAT BY EXECUTING THIS AGREEMENT YOU
AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS ARBITRATION
OF DISPUTES PROVISION TO NEUTRAL ARBITRATION.

        WE HAVE READ AND UNDERSTOOD THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS ARBITRATION OF DISPUTES PROVISION TO
NEUTRAL ARBITRATION.

        INITIALS OF EMPLOYER'S AUTHORIZED REPRESENTATIVES:

            DAO     and     KRW    .

        INITIALS OF EMPLOYEE:     LH    

6

--------------------------------------------------------------------------------

        10.    Waiver of Jury Trial.    EMPLOYER AND EMPLOYEE EACH HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION HEREOF OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM THEM RESPECT TO THIS AGREEMENT (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OR CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR EMPLOYER AND EMPLOYEE TO ENTER INTO THIS AGREEMENT.

        11.    Confidentiality of Terms of Agreement.    In further
consideration for the rights and benefits provided by this Agreement, Employee
agrees that all terms and conditions of this Agreement shall forever remain
confidential and shall not be disclosed to third parties, except as required by
law. Notwithstanding this confidentiality provision, the Employee may disclose
the terms and conditions of this Agreement to their attorneys or accountants for
tax reporting purposes or as they may be compelled pursuant to legal process
issued by a court of competent jurisdiction. Notwithstanding this
confidentiality provision, Employer may disclose the terms and conditions of
this Agreement, as it deems necessary in its own discretion.

        12.    Entire Agreement.    This document constitutes the entire
agreement between the parties, all oral agreements being merged herein, and
supersedes all prior representations and agreements. There are no
representations, agreements, arrangements, or undertakings, oral or written,
between or among the parties relating to the subject matter of this Agreement
that are not fully expressed herein.

        13.    Waiver.    Any of the terms or conditions of this Agreement may
be waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition hereof.

        14.    Amendment.    The provisions of this Agreement may be modified or
amended at any time by agreement of the parties. Any such amendment or
modification as hereinafter may be made, shall be ineffective to modify this
Agreement in any respect unless in writing and signed by the party or parties
against whom enforcement of the modification or amendment is sought.

        15.    Representation by Counsel.    This Agreement has been carefully
read by the parties and the contents hereof are known and understood by all
parties. The parties have each received independent legal advice from attorneys
of their choice with respect to the preparation, review and advisability of
executing this Agreement. Prior to the execution of this Agreement by each
party, the parties' attorneys reviewed the Agreement, and the parties
acknowledge that they have executed this Agreement after independent
investigation and without fraud, duress or undue influence.

        16.    No Admissions.    The purpose of this Agreement is to settle
claims that are denied and are contested. The parties enter into this Agreement
with the costs and risks of litigating and appealing the

7

--------------------------------------------------------------------------------


Action in mind. Nothing contained in this Agreement shall be deemed as an
admission of any kind by Employer or Employee.

        17.    Severability.    If any provision of this Agreement is
adjudicated by a court of competent jurisdiction to be invalid or enforceable,
the remainder of the Agreement which can be given full force and effect without
the invalid provision shall continue in full force and effect and shall in no
way be impaired or invalidated.

        18.    Attorneys' Fees; Prejudgment Interest.    If the services of an
attorney are required by any party to secure the performance of this Agreement
or otherwise upon the breach or default of another party to this Agreement, or
if any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys' fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled. Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.

        19.    Succession.    Subject to the provisions otherwise contained in
this Agreement, this Agreement shall inure to the benefit of, and be binding
upon, the successors and assigns of each of the respective parties hereto.

        20.    Governing Law and Consent to Jurisdiction.    The rights and
obligations of the parties, and the interpretation and performance of this
Agreement, shall be governed by the laws of the State of California, excluding
its conflict of law rules. To the maximum extent permitted by law, the parties
agree that all actions or proceedings arising in connection with this Agreement
shall be tried and determined in the Superior court of the State of California,
in and for the County of Sutter.

        21.    Notices.    Any notice under this Agreement shall be in writing,
and any written notice or other document shall be deemed to have been duly given
(i) on the date of personal service on the parties, (ii) on the third business
day after mailing, if the document is mailed by registered or certified mail,
(iii) one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Failure to give notice in accordance with any of the foregoing
methods shall not defeat the effectiveness of notice actually received by the
addressee.

        22.    Captions.    All paragraph captions are for reference only and
should not be considered in construing this Agreement.

        23.    Non-assignability.    This Agreement shall not be assigned by any
party without the prior written consent of the other parties. Any assignment
contrary to the provisions of this Agreement shall be deemed a default under the
Agreement, allowing the non-defaulting parties to exercise all remedies
available under law.

        24.    Counterparts.    The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one-in-the-same document.

8

--------------------------------------------------------------------------------


        25.    Banking Regulatory Agencies.    The obligations and rights of the
parties hereunder are expressly conditioned upon the approval or non-disapproval
of this Agreement, in the event such approvals are required, by those banking
regulatory agencies that have jurisdiction over Employer.

 
   
   
   
Dated:   5/8/02   /s/  LARRY HARTWIG      

--------------------------------------------------------------------------------

EMPLOYEE
 
 
 
 
CALIFORNIA INDEPENDENT BANCORP
Dated:
 
5/8/02
 
By:
 
DAVID A. OFFUTT         Its:   Chairman
 
 
 
 
FEATHER RIVER STATE BANK
Dated:
 
5/8/02
 
By:
 
DAVID A. OFFUTT         Its:   Chairman

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37



SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
